ACCEPTED
                                                                                         03-13-00790-CV
                                                                                                 4818150
                                                                                THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     4/9/2015 8:06:57 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                No. 03-13-00790-CV

T. Mark Anderson,                              §            IN THE THIRD
                                                                     FILED IN
as co-executor of the estate of                §                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
Ted Anderson, and                              §
                                                                  4/9/2015 8:06:57 AM
Christine Anderson,                            §                    JEFFREY D. KYLE
as co-executor of the estate of                §                          Clerk
Ted Anderson, Appellants                       §
                                               §
v.                                             §            COURT OF APPEALS
                                               §
Richard T. Archer, David                       §
B. Archer, Carol Archer                        §
Bugg, John V. Archer,                          §
Karen Archer Ball, and                         §
Sherri Archer, Appellees                       §            AUSTIN, TEXAS

 CROSS-APPELLEES' THIRD UNOPPOSED MOTION TO EXTEND TIME
                       TO FILE BRIEF
       Cross-Appellees ask the Court to extend the time to file their brief.
                                    A. Introduction
     1. Cross-Appellees are T. Mark Anderson, as co-executor of the estate of Ted

Anderson, and Christine Anderson, as co-executor of the estate of Ted

Anderson. Cross Appellants are Richard T. Archer, David R. Archer, Carol

Archer Bugg, John V. Archer, Karen Archer Ball, and Sherri Archer .


     2. There is no specific deadline to file this motion to extend time. See Tex. R.

App. P. 38.6(d).


                              B. Argument & Authorities


     3. The Court has the authority under Texas Rule of Appellate Procedure
38.6(d) to extend the time to file a brief.


  4. Cross-Appellees brief is due on April 10, 2015.

  5. Cross-Appellees request an extension to file their brief, extending the time
until April 17, 2015.
  7. Cross-Appellees need additional time to file their brief for the following
reasons:

  Family medical problems have interfered with counsel's ability to complete
the brief.

                             C. Certificate of Conference


  8. Prior to filing this motion, counsel for Cross-Appellees contacted counsel

for Cross-Appellants to discuss this matter, and Appellees do not oppose this

extension.


                                   D. Conclusion
  9. For these reasons, Appellants ask the Court to grant an extension of time to

file their brief until April 10, 2015.


                                              Respectfully submitted,


                                              THE LAW OFFICE OF
                                              GERALD D. MCFARLEN, PC
                                              28 Fabra Oaks Road
                                              Boerne, TX 78006
                                              Phone: (830) 331-8554
                                              Fax: (210) 568-4305
                                              Email: gmcfarlen@mcfarlenlaw.com
                                              BY: /s/ Gerald D. McFarlen
                                                   GERALD D. McFARLEN
                                                   State Bar No. 13604500

                                              ATTORNEYS            FOR       CROSS
                                              APPELLEES




                         CERTIFICATE OF SERVICE


       I do hereby certify that on the 9th day of April, 2015, a true and correct copy
of the foregoing motion was furnished to all counsel of record in accordance with
the Texas Rules of Civil Procedure.

      .
      Laurie Ratliff
      Ikard, Golden, Jones, P.C.
      400 West 15th Street, Suite 975
      Austin, Texas 78701
      ATTORNEYS FOR APPELLEES/CROSS APPELLANTS



                                       /s/ Gerald D. McFarlen
                                       GERALD D. McFARLEN